Title: From James Madison to Thomas Cooper, 6 April 1821
From: Madison, James
To: Cooper, Thomas


                
                    Dear Sir
                    Montpr apl. 6. 1821
                
                I recd. some days ago your letter of Mar. 12. recommending Mr. L. Vanuxem for the Chemical Chair in our University, which we can no longer hope to fill as we had wished. He could not certainly be presented under better auspices; but it is not yet known who may be brought into comparison with him, and it is ascertained moreover that the University cannot be opened for a year or two; and must be unopened for a number of years, unless the Legislature of the State should, exchange into a Gift, the loans it has afforded.
                Deeply as I regret the loss we have sustained, I cannot but congratulate you on the footing you at length find yourself; with a tender of my best wishes, that it may prove in every r⟨egard⟩ as beneficial to yourself, as I am sure it will to the institution which has had the good fortune, of which the course of circumstances deprived ours.
                I duly recd. the copy of your introductory Lecture, which you were so good as to send me. I did not thank you for it at the time, because it was uncertain whether you were in Pena. or S. Cara. Permit me now to supply

the omission. I read the discourse with real pleasure; the views taken of the subject, appearing to have been happily selected, and presented in lights peculiarly adapted to make the desirable impressions. Be assured always of my great esteem & cordial regards
                
                    J. M
                
            